IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                       January 17, 2013 Session

                    ALBERTO DELEON V. STATE OF TENNESSEE

                Appeal from the Claims Commission of the State of Tennessee
                   No. V20120074      William O. Shults, Commissioner




                No. E2012-02393-COA-R3-CV -FILED- JANUARY 17, 2013


Alberto DeLeon (“the Claimant”) filed a claim pursuant to the Criminal Injuries
Compensation Act for permanent impairment benefits and moving expense benefits allegedly
arising out of an incident that occurred on April 5, 2011, in which the Claimant apparently
was shot by his landlord. The claim was assigned to the small claims docket of the Claims
Commission. Because we have no jurisdiction to hear an appeal from an order denying a
claim appearing on the small claims docket of the Claims Commission, this appeal is
dismissed.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

C HARLES D. S USANO, JR., P.J., D. M ICHAEL S WINEY, AND J OHN W. M CC LARTY, JJ.

Albert DeLeon, Chattanooga, Tennessee, appellant, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter, and Dianne Stamey Dycus, Assistant
Attorney General, Civil Rights and Claims Division, Nashville, Tennessee, for the appellee,
State of Tennessee.

                                    MEMORANDUM OPINION 1



       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
       In correspondence received from the Clerk of the Claims Commission after the Notice
of Appeal was filed, this Court was advised that the claim at issue in this appeal appeared on
the small claims docket of the Claims Commission. The Claims Commission, which is
authorized to hear claims against the state for damages, “maintain[s] two (2) separate
dockets,” i.e., a “regular docket” and a “small claims docket.” See Tenn. Code Ann. § 9-8-
403(a)(1), (2). “No appeal may be taken from a commissioner’s decision regarding claims
appearing on the small claims docket.” Id. at (a)(2).

        By order entered on December 18, 2012, this court directed the Claimant to show
cause why this appeal should not be dismissed for lack of jurisdiction based upon it being an
appeal from the denial of a claim appearing on the small claims docket. In his response to
the show cause order, the Claimant does not challenge the placement of his claim on the
small claims docket nor does he indicate that he attempted to have his claim transferred to
the regular docket prior to disposition. See Tenn. Code Ann. § 9-8-403(c) (“At the discretion
of either party at any time prior to a hearing, a claim may be removed from the small claims
docket to the regular docket.”). Consequently, this Court is without jurisdiction to hear this
appeal. See Steelman v. State, No. M2006-00706-COA-R3-CV, 2007 WL 2379927 (Tenn.
Ct. App., at Nashville, Aug. 21, 2007); Simpson v. State, No. 01A01-9011-BC-00431, 1991
WL 135010 (Tenn. Ct. App., at Nashville, July 24, 1991).

     This appeal is dismissed for want of jurisdiction. Costs on appeal are taxed to Alberto
DeLeon, for which execution may issue if necessary.




                                                         PER CURIAM




                                             -2-